MEMORANDUM **
Jose Flores-Flores appeals his conviction by guilty plea and sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2). Flores-Flores’ attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that he can find no colorable issues for appeal. In the plea agreement, Flores-Flores waived “any right to appeal the Court’s entry of judgment against him ..., and waive[d] any right to appeal the imposition of sentence upon him under Title 18 United Sentencing Code, Section 3742 (sentencing appeals).” Having independently reviewed the record, we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and vohmtarily. See United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, GRANT the motion to withdraw, and DISMISS the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.